Opinion issued January 26, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00523-CV
———————————
HARVEY ROSEN, Appellant
V.
WATTS,
GUERRA, CRAFT, LLP, THE WATTS LAW FIRM AND MICKEY D. ALTMAN, Appellees

 

 
On Appeal from the 190th District Court 
Harris County, Texas

Trial Court Cause No. 2009-65657
 

MEMORANDUM OPINION
Appellant, Harvey Rosen, has filed an unopposed
motion to dismiss the appeal.  No opinion
has issued.  Accordingly, we grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings,
Massengale, and Huddle.